Citation Nr: 1711404	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  10-20 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE
		
Entitlement to an evaluation in excess of 20 percent for lower back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from April 1978 to April 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO). 


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

The U.S. Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

In this case, a review of the claims file reveals that the June 2016 VA lower back examination does not fully comport with the requirements of Correia and therefore may be inadequate.  Specifically, the examination did not address the nonweight-bearing and passive motion measurements for the lower back.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  Accordingly, a new VA lower back examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected lower back disability.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed. 

Range of motion studies should include active AND passive motion, weight-bearing AND nonweight-bearing.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

2. After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the record to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




